MEMORANDUM **
Khaled Jiries Salman, a native and citizen of Jordan, petitions pro se for review of the Board of Immigration Appeals’ decision reversing the Immigration Judge’s decision, which granted Salman deferral of removal under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252 over Salman’s contention that he is a national of the United States.
Salman’s contention that he cannot be removed because he is a national of the United States is foreclosed by Perdomo-Padilla v. Ashcroft, 333 F.3d 964, 965 (9th Cir.2003) (holding a person may become a “national of the United States” only through birth or naturalization).
To the extent Salman contends his order of removal violates due process, we dismiss the petition for review because we lack jurisdiction to review any final order of removal against an alien who is removable by reason of having committed an aggravated felony. See 8 U.S.C. § 1252(a)(2)(C); Flores-Miramontes v. INS, 212 F.3d 1133, 1135-36 (9th Cir. 2000).
We deny Salman’s motion for bond and motion for reconsideration of stay pending review, filed November 10, 2003, as moot. We deny Salman’s motion for the status of a prior motion, filed November 17, 2003, as unnecessary.
PETITION FOR REVIEW DENIED, in part, and DISMISSED, in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.